Cranch, C. J.
The power “ to lay and collect taxes upon the real and personal property within the city,” includes the power to use the means of ascertaining such property, and the owners thereof. Slaves might be brought into the city and hired out here for years before the officers of the corporation could know it. It is necessary, to the full enjoyment of the right of taxation, that some means should be used to ascertain the bringing in of that kind of property as soon as possible. The means adopted in the by-law is reasonable and proper, and therefore warranted by the charter.
Thruston, J., concurred. Morsell, J., dissented.